Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-13 and 21-24, drawn to device/product, classified in CPC area H 01 L 21/8236 and H 01 L 27/1126.
Claims 14-16, drawn to method/process of making, classified in CPC area H 01 L 27/11807 and H 04 J 3/0685.
Claims 17-20, drawn to method/process of using, classified in CPC area G 06 F 7/4991 and G 06 F 13/4027.
The inventions are independent or distinct, each from the other because:

3.	Inventions I/II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of claims 1-16 and 21-24 can be used in a materially different process of using of claims 17-20, wherein the product is structured to send/receive data without responding to an instruction from a processor.
1-13 and 21-24 and the product of the process of 14-16 is elected. Then it should be noted that further restriction is required.

4.	Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the device of claims 1-13 and 21-24 can be made by another and materially different process of claims 14-16, wherein instead vertically aligning the 1st and 2nd integrated circuits, the first and second integrated circuits are aligned horizontally.
If the product of claim 1-13 and 21-24 is elected.  Then it should be noted that further restriction is required.  

5.	This application contains claims directed to the following patentably distinct species that are independent or distinct due to the following:
Species A – Fig. 2, 5 & 6; integrated circuits are aligned vertically to one another, three fabric die to two base die, heat spreaders and peripheral circuitry towards the ends (currently readable upon claims 1, 4, 7, 8, 9, and 12-15).
Species B – Fig. 26; integrated circuits are aligned vertically to one another, three fabric die to two base die, heat spreaders and peripheral circuitry towards the ends, and microchannel integrated heat spreader lid with liquid flow paths (currently readable upon claims 1, 3-4, 7-8, and 12-16).
Species C – Fig. 22 & 25; integrated circuits are aligned vertically to one another, one fabric die to one base die, peripheral circuitry towards the ends (currently readable upon claims 1, 4, 7-8, and 12-15).
Species D – Fig. 23; integrated circuits aligned horizontally to one another, one fabric die to one base die, silicon bridge connected (currently readable upon claims 1, and 10-13).
Species E – Fig. 24; integrated circuits aligned horizontally to one another, one fabric die to one base die, active interposer (currently readable upon claims 1, 3, and 12-13).
Species F – Fig. 4, 7-13, & 16; integrated circuits are aligned vertically to one another, (currently readable upon claims 1, 2, 4, 7-8, and 13-15).
Species G – Fig. 17-18; integrated circuits are aligned vertically to one another, sectors occupying same size area (currently readable upon claims 1-2, 4-5, 7-8, and 13-15).
Species H – Fig. 19; integrated circuits are aligned vertically to one another, sectors occupying different size area (currently readable upon claims 1-2, 4-8, and 13-15).
Species I – Fig. 14 & 15; integrated circuits are aligned vertically to one another, including phase-locked-loops (currently readable upon claims 1-2, 4-5, 7-8, 13-15, and 21-24).
The species are independent or distinct because they contain mutually exclusive characteristics of the ratio and alignment of the first and second integrated circuit (or base and fabric die), the corresponding area size of corresponding sectors to each integrated circuit/die, and the inclusion/exclusion of claimed structures such as peripheral circuitry, heat spreaders, active interposer, inactive interposer, silicon bridge/via and   addition, these species are not obvious variants of each other based on the current record.
It is noted that Fig. 1, 21, and 28; diagrams of the program configuration and data processing system, (currently readable upon claims 17-20) are distinct and require a different field of search due their different class and search area. 

6.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 13-14, and 21 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter,
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819                                                                                                                                                                                                        April 6, 2021